

Exhibit 10.02
Execution Copy


PURCHASE AGREEMENT


AGREEMENT made as of the 14th day of April, 2008 by and between PREMIER PET
IMAGING OF TAMARAC, LLC, a Florida limited liability company with offices at
4710 N.W. Boca Raton Blvd., Suite 200, Boca Raton, Florida 33431 (“Seller”),
ASCENT DIAGNOSTIC IMAGING OF TAMARAC, LLC, a Florida limited liability company
with offices at 2100 S.E. Ocean Blvd., Suite 102, Stuart, Florida 34996 (the
“Buyer”), and THE SAGEMARK COMPANIES LTD., a New York corporation duly qualified
to transact business in the State of Florida and parent of Seller with offices
at 4710 N.W. Boca Raton Blvd., Suite 200, Boca Raton, Florida 33431
(“Sagemark”). For the limited purposes provided herein, Sagemark shall be a
party to this Agreement.


WITNESSETH:


WHEREAS, Seller is the owner and former operator of a diagnostic imaging center
located at 7186 North University Drive, Tamarac, Florida 33321 (the “Center”); 


WHEREAS, Seller discontinued its operations at the Center at the close of
business on March 31, 2008 (the “Discontinuance”) but now desires to sell
certain of the assets located at the Center and described in more detail on the
exhibit to the Bill of Sale attached hereto as Exhibit B (the “Assets”);


WHEREAS, some of the Assets include certain imaging and other equipment as well
as other assets on which General Electric Capital Corporation (“GE”) has a
pre-existing security interest and Sagemark, the parent entity, has financial
and other obligations to GE relative to such imaging and other equipment and
such other assets; and
 
WHEREAS, Buyer wishes to purchase from Seller, and Seller is willing to sell to
Buyer, its aforementioned Assets, all on and subject to the terms and conditions
of this Agreement.


NOW, THEREFORE, in consideration of the mutual covenants, promises, and
agreements contained herein and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto
agree as follows:


1. Sale of the Assets.


1.1. Sale and Purchase of the Assets. Upon and subject to the terms and
conditions hereinafter set forth in this Agreement, Seller hereby agrees to
sell, assign and transfer to the Buyer on the Closing Date (hereinafter
defined), and the Buyer hereby agree to purchase from Seller on the Closing
Date, the Assets, for and in consideration of the purchase price set forth in
Section 1.2 hereof. Except as qualified herein relative to the liens and
security interests of GE described herein, Seller agrees to convey good and
marketable title to the Assets as of the date referenced above.
 

--------------------------------------------------------------------------------


 
1.2. Purchase Price for the Assets. As and for the purchase price for the Assets
(the “Purchase Price”), the Buyer hereby agrees to pay to Seller the sum of Five
Hundred Dollars ($500.00) upon the execution of this Agreement and the
Assignment and Assumption Agreement defined below, by wire transfer to an
account designated by Seller, in writing, prior to the Closing.
 
2. Assumption of Indebtedness and Obligations. 


2.1. Cancellation of Indebtedness. Seller will deliver to the Buyer on and
subject to the Closing Date, an instrument in form and substance reasonably
satisfactory to the Buyer (the “Debt Release Instrument”), signed by Seller and
Sagemark canceling all indebtedness of the Seller and/or Sagemark secured by the
Assets.


2.2. Equipment Debt Assumption by Buyer. On the Closing Date, the Buyer will
obtain and deliver to Seller and Seller and Sagemark shall execute and deliver
the assignment and assumption agreement in the form attached as Exhibit “A” and
made a part hereof (the “Assignment and Assumption Agreement”), pursuant to
which all of the outstanding indebtedness of Seller and all affiliates
(including Sagemark) thereof to GE (collectively, the “Equipment Debt”) will be
terminated and the Buyer will be assuming new obligations to GE under the
Equipment Debt on and after the Closing Date.


2.3.  Assignment of Sagemark Lease Agreement. The landlord of the premises of
the Center leased to Sagemark (“Landlord”) and Sagemark shall execute and
deliver to Buyer either an assignment and assumption agreement or new agreement
of lease for such premises (the “New Lease Document”), pursuant to which either
Sagemark shall assign to the Buyer all rights, duties, and obligations of
Sagemark under the lease of such premises with the consent of Landlord and Buyer
shall assume certain of the rights, duties, and obligations of Sagemark under
said Lease or, alternatively, Landlord will release Sagemark for obligations
under said Lease and enter into a new agreement of lease with Buyer for such
premises.


3. The Closing. 


3.1. Closing. The closing of the transactions contemplated by this Agreement
(the “Closing”) shall take place on April 15, 2008 (the “Closing Date”), or on
such later date and at such other location on which Seller and Buyer may
mutually agree in writing


3.2. Closing Conditions. Seller’s and Buyer’s obligations to consummate the
transactions contemplated by this Agreement on the Closing Date are subject to
and conditioned upon the following:
 
2

--------------------------------------------------------------------------------


 
(a) Delivery to Buyer, in form and substance satisfactory to Buyer, of all of
the documents and instruments referred to in Section 6 hereof; and


(b) Delivery to Seller, in form and substance satisfactory to Seller, of all of
the documents and instruments referred to in Section 7 hereof; and


(c) the accuracy and completeness, on the Closing Date, of all of Buyer’s and
Seller’s representations and warranties set forth in Sections 4 and 5 hereof;
and


(d)  the execution of the New Lease Documents by Seller, Buyer and the Landlord.


4. Representations and Warranties of Seller and Sagemark. Seller and Sagemark
represent and warrant to Buyer, as follows:


4.1. Organization and Standing. Seller is a limited liability company, validly
existing, and in good standing under the laws of the State of Florida, with full
corporate power and authority to own, lease and operate its properties and to
carry on its business as presently conducted. Sagemark is a corporation, validly
existing, and in good standing under the laws of the State of New York and
qualified to transact business in the State of Florida, with full corporate
power and authority to own, lease and operate its properties and to carry on
business as presently conducted.


4.2. Authority; Binding Obligation. Seller and Sagemark have all requisite power
and authority necessary for, and has taken all required action with respect to,
the authorization, execution, delivery and performance of this Agreement and the
consummation of the transactions contemplated hereby, when executed and
delivered by Seller and Sagemark, will constitute valid and legally binding
respective obligations of Seller and Sagemark, enforceable in accordance with
its terms, except as the same may be limited by bankruptcy, insolvency,
reorganization, moratorium, or other laws affecting generally the enforcement of
creditors’ rights and by the effect of rules governing the availability of
equitable remedies.


4.3. No Conflict. Seller and Sagemark have the right, power, legal capacity and
authority to enter into and perform their respective obligations under this
Agreement. Neither the authorization, execution, delivery and performance of
this Agreement nor the consummation of the transactions contemplated hereby will
violate any provision of the Articles of Organization of Seller or any other
governance document of Seller or Sagemark or violate or be in conflict with or
constitute, with or without the passage of time or the giving of notice, either
a default under any judgment, order, writ, decree, instrument, document or other
agreement to which Seller is a party or by which it is bound, or an event which
will create rights of acceleration, termination, cancellation, default or loss
of rights thereunder, or result in the creation of any lien, claim, charge or
encumbrance upon the Assets, except as to the lien and security interest created
in favor of GE pursuant to the Assignment and Assumption Agreement.
 
3

--------------------------------------------------------------------------------


 
4.4. No Litigation. Neither Seller nor Sagemark is subject to any injunction,
writ, judgment, order or decree of any court or governmental or other body which
in any way relates to this Agreement or the transactions contemplated hereby.
Neither Seller nor Sagemark is a party or otherwise subject to any action, suit
or proceeding in any way relating to this Agreement or the transactions
contemplated hereby nor, to the respective best knowledge of Seller and/or
Sagemark, is any such action, suit or proceeding threatened against Seller or
Sagemark. There is no action, suit or proceeding by Seller or Sagemark relating
in any way to this Agreement or the transactions contemplated hereby currently
pending or which Seller or Sagemark intends to initiate.


4.5. Broker’s or Finder’s Fees. Neither Seller nor Sagemark has engaged or dealt
with any broker, finder, or other person or entity who is entitled to any
brokerage fee, commission or other compensation as a result of the execution of
this Agreement and/or the consummation of the transactions contemplated hereby.


4.6. No Other Representations or Warranties. Except as provided in this Section
4 or elsewhere in this Agreement, neither Seller nor Sagemark has made any other
representation or warranty to Buyer under or in connection with this Agreement
or the transactions contemplated hereby.


5. Representations and Warranties of Buyer. Buyer represents and warrants to
Seller as follows:


5.1. Organization and Standing. The Buyer is a limited liability company, duly
organized, validly existing, and in good standing under the laws of the State of
Florida with full power and authority to own, lease, and operate its properties
and to carry on its business as currently conducted.


5.2. Authority; Binding Obligation. Buyer has all requisite power and authority
necessary for, and has taken all required action with respect to, the
authorization, execution, delivery and performance of this Agreement and the
consummation of the transactions contemplated hereby, when executed and
delivered by Buyer, will constitute a valid and legally binding obligation of
Buyer, enforceable in accordance with its terms, except as the same may be
limited by bankruptcy, insolvency, reorganization, moratorium, or other laws
affecting generally the enforcement of creditors‘ rights and by the effect of
rules governing the availability of equitable remedies.


5.3. No Conflict. Buyer has the right, power, legal capacity and authority to
enter into and perform its obligations under this Agreement. Neither the
authorization, execution, delivery and performance of this Agreement nor the
consummation of any of the transactions contemplated hereby will violate any
provision of the Articles of Organization of Buyer or violate or be in conflict
with or constitute, with or without the passage of time or the giving of notice,
either a default under any judgment, order, writ, decree, instrument, document
or other agreement to which Buyer is a party or by which it is bound, or an
event which will create rights of acceleration, termination, cancellation,
default or loss of rights thereunder, or result in the creation of any lien,
claim, charge or encumbrance upon the Assets, except as to the lien and security
interest described in the Assignment and Assumption Agreement.
 
4

--------------------------------------------------------------------------------


 
5.4. No Litigation. Buyer is not subject to any injunction, writ, judgment,
order or decree of any court or governmental or other body which in any way
relates to this Agreement or the transactions contemplated hereby. Buyer is not
a party or otherwise subject to any action, suit, or proceeding in any way
relating to this Agreement or the transactions contemplated hereby nor, to the
best knowledge of Buyer, is any such action, suit, or proceeding threatened
against Buyer. There is no action, suit or proceeding by Buyer relating in any
way to this Agreement or the transactions contemplated hereby currently pending
or which Buyer intends to initiate.


5.5. Broker’s or Finder’s Fees. Buyer has not engaged or dealt with any broker,
finder, or other person or entity who is entitled to any brokerage fee,
commission or other compensation as a result of the execution of this Agreement
and/or the consummation of the transactions contemplated hereby.


5.6. No Other Representations or Warranties. Except as provided in this Section
5 or elsewhere in this Agreement, Buyer has made no other representation or
warranty to Seller under or in connection with this Agreement or the
transactions contemplated hereby.


6. Documents to be Delivered by Seller and/or Sagemark at the Closing. Seller
and/or Sagemark will deliver the following documents to Buyer at the Closing:


6.1 Debt Release Instrument signed by Seller (in form and substance satisfactory
to the Buyer).


6.2 Assignment and Assumption Agreement.


6.3 Bill of Sale for the Assets in the form attached as Exhibit “B” and made a
part hereof.


6.4 The New Lease Documents as provided in Section 3.2(d).


6.5 Such other certificates, documents and instruments required by this
Agreement to be delivered by Seller, or as Buyer or its counsel may otherwise
reasonably request, consistent with the provisions of this Agreement.


7.  Documents to be Delivered by Buyer at the Closing. Buyer will deliver to
Seller at Closing:


7.5 Executed copy of this Agreement.
 
5

--------------------------------------------------------------------------------


 
7.6 Assignment and Assumption Agreement.


7.7   The New Lease Documents as provided in Section 3.2(d).


7.8 Such other certificates, documents and instruments required by this
Agreement to be delivered by Buyer, or as Seller or its counsel may otherwise
reasonably request, consistent with the provisions of this Agreement.


8. Miscellaneous.


8.1. Entire Agreement. This Agreement along with the Exhibits hereto constitutes
the sole and entire agreement among the parties hereto in respect of the
transactions contemplated hereby and supersedes all prior agreements,
arrangements, understandings, representations and warranties relating to the
subject matter hereof. No amendment, change in, or modification to this
Agreement shall be binding unless in writing and signed by the party to be bound
thereby. Notwithstanding the foregoing, the Preambles to this Agreement shall be
deemed to be included herein as if fully set forth above.


8.2. Notices. All notices, consents, demands, requests, and other communications
required or permitted to be given hereunder (the “Notices”) shall be in writing
and shall be deemed to have been duly given on the same day if delivered
personally, receipt acknowledged, or by facsimile transmission (with original to
follow by first class mail),or by nationally recognized overnight courier
service for next business day delivery, or three (3) days after mailing if
mailed by certified mail, return receipt requested, addressed to the parties as
follows (or to such other address as a party may designate as to itself by
Notice to the other parties):


(a) If to Seller and Sagemark, at the address set forth on the first page of
this Agreement, to the attention of “President,” with a copy to:


Robert L. Blessey, Esq.
c/o Gusrae Kaplan Bruno & Nusbaum, PLLC
120 Wall Street
New York, New York 10005


-and-


George W. Mahoney, Chief Financial Officer
The Sagemark Companies Ltd.
4710 N.W. Boca Raton Boulevard, Suite 200
Boca Raton, FL 33431


(b) If to Buyer, to it at the address set forth on the first page of this
Agreement.
 
6

--------------------------------------------------------------------------------


 
8.3. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Florida with respect to contracts made
and to be fully performed therein, without regard to the conflicts of laws
principles thereof, except as to applicable Federal and state securities laws.


8.4. Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and permitted
assigns. Nothing in this Agreement, whether expressed or implied, is intended to
confer any rights or remedies upon or by reason of this Agreement on any persons
other than the parties and signatories hereto.


8.5. Severability. Any provision of this Agreement which is determined to be
invalid or unenforceable shall be ineffective to the extent of such invalidity
or unenforceability without affecting in any way the remaining provisions
hereof.


8.6. Headings. The Section headings contained herein are for the purpose of
convenience only and are not intended to define or limit the contents of said
Sections.


8.7. Counterparts. This Agreement may be executed in one or more counterparts,
all of which shall be considered one and the same agreement and shall become
effective when one or more counterparts have been signed by each of the parties
hereto and delivered to each of the other parties hereto.


IN WITNESS WHEREOF, the parties have executed this Agreement on the day and year
first written.
 
[See next page for signatures to this Asset Purchase Agreement]
 
7

--------------------------------------------------------------------------------




SELLER:
           
ATTEST:
 
PREMIER PET IMAGING OF TAMARAC, LLC, a Florida limited liability company
     
/s/ Jan Lipstein
 
By:  /s/ Ron Lipstein
   
Its:  Managing Member
           
ATTEST:
 
THE SAGEMARK COMPANIES LTD.
   
a New York corporation
     
/s/ Jan Lipstein
 
By:
/s/ Ron Lipstein
     
Its:
President and Chief Executive Officer
           
ATTEST:
 
ASCENT DIAGNOSTIC IMAGING OF TAMARAC, LLC, a Florida limited liability company
         
By: Ascent, LLC
   
Its:  Managing Member
         
By:
/s/ Robert O. Baratta
       
Robert O. Baratta, M.D., Managing Member
         
and
     
ATTEST:
 
By:  Advance Molecular Imaging of Florida, LLC
   
Its:  Managing Member
         
By:
/s/ Michael Fagien
       
Michael Fagien, M.D., Sole Member

 
8

--------------------------------------------------------------------------------


 
EXHIBIT A


FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT


sagemark [logo.jpg]
GE
 
Healthcare Financial Services
   

 
ASSIGNMENT AND ASSUMPTION AGREEMENT


Assignor:
Assignee:
   
THE SAGEMARK COMPANIES, LTD.
ASCENT DIAGNOSTIC IMAGING OF
4710 NW BOCA RATON BLVD
TAMARAC, LLC
SUITE 200
2100 S.E. OCEAN BOULEVARD
BOCA RATON, FL 33431
SUITE 102
 
STUART, FL 34996
   
Company:
Contracts:
   
GENERAL ELECTRIC CAPITAL CORPORATION
Contract Numbers: See Exhibit A
20225 WATERTOWER BLVD.
 
BROOKFIELD, WI 53045
     
Equipment:
Effective Date:
   
See Exhibit A
______________, 2008



THIS ASSIGNMENT AND ASSUMPTION AGREEMENT, herein "Agreement," dated this ____
day of ____________, 2008, is by and between Assignor and Assignee and regards
Assignor's assignment to Assignee and Assignee's assumption, effective as of the
Effective Date, of all of Assignor's rights, duties and obligations under the
Contracts.


WHEREAS, Company has financed, sold or leased to Assignor, subject to and in
accordance with the terms, conditions and provisions of the Contracts, certain
medical equipment and other property described in the Contracts, true and
complete copies of which are attached hereto and made a part hereof as Exhibit
A; and
 
9

--------------------------------------------------------------------------------


 
WHEREAS, Assignor desires to assign to Assignee its future rights, duties and
obligations of Assignor under the Contracts, effective as of the Effective Date;
and
 
WHEREAS, Assignee desires to accept the assignment from Assignor of and to
assume all future rights, duties and obligations of Assignor under the
Contracts, effective as of the Effective Date; and


WHEREAS, Assignor and Assignee to accomplish this end must obtain the written
consent of Company and evidence their assignment and assumption agreement in
writing;


NOW, THEREFORE, for the reasons recited above and in consideration of the mutual
covenants contained herein, Assignor and Assignee intending to be legally bound
agree as follows:


1. Assignor hereby and by these presents does assign, transfer and convey unto
Assignee, its successors and assigns, effective as of the Effective Date, all of
the Assignor's future rights, duties and obligations under the Contracts, to
have and to hold the same unto Assignee, its successors and Assigns forever, as
if Assignee were named in the original Contracts in place of the Assignor as an
obligor thereunder, subject, however, to the terms and conditions of the
Contracts, Company hereby confirming its consent to the said assignment and
assumption, Assignor's retention of the full benefit of and liability for all of
its rights, duties and obligations under the Contracts that become due and
payable or are otherwise to be performed prior to the Effective Date, and
Assignee's only enjoying the benefit of and being solely liable for all of
Assignor's future rights, duties and obligations under the Contracts that become
due and payable or are otherwise to be performed on or after the Effective Date.


2. Assignee hereby and by these presents does unconditionally purchase and
accept the assignment, transfer and conveyance from Assignor of and assume,
effective as of the Effective Date, all of Assignor's future rights, duties and
obligations under the Contracts, as the same have been amended by amendments of
even date herewith between Assignee and Company, to have and to hold the same
unto Assignee, its successors and assigns forever, as if Assignee were named in
the original Contracts in place of Assignor as an obligor thereunder, subject,
however, to the terms and conditions of the Contracts, Company hereby confirming
its consent to the said assignment and assumption, Assignor's retention of the
full benefit of and liability for all of its rights, duties and obligations
under the Contracts that become due and payable or are otherwise to be performed
prior to the Effective Date and Assignee only enjoying the full benefit of and
being liable for all of Assignor's future rights, duties and obligations under
the Contracts that become due and payable or are otherwise to be performed on or
after the Effective Date.
 
3. Assignor hereby and by these presents does agree not to assert against
Company any defense, setoff, recoupment, claim or counterclaim which Assignee
might have against Company under or in relation to the Contracts on or after the
Effective Date (except for the defense of timely payment).
 
10

--------------------------------------------------------------------------------


 
4. Assignee hereby and by these presents does agree not to assert against
Company any defense, setoff, recoupment, claim or counterclaim which Assignor
might have against Company under or in relation to the Contracts before the
Effective Date (except for the defense of timely payment).
 
5. Assignor and Assignee hereby and by these presents agree that any consent by
Company to this Agreement shall not be deemed to be a consent by Company to any
subsequent or other assignment and/or assumption by Assignor or Assignee and
that any other assignment and/or assumption without Company's prior written
consent shall be null and void.
 
6. Assignor agrees to indemnify, defend and hold harmless Assignee from and
against any and all such duties and obligations under the Contracts other than
those first coming due on or after the Effective Date. Assignee will indemnify,
defend and hold harmless Assignor from and against all such duties and
obligations under the Contracts which arise subsequent to the Effective Date.


7. In connection with the assignment and assumption contemplated by this
Agreement, Company will waive past due rents and other amounts due under the
Contracts, as follows:


Contract No.: 8545088002


Date
 
Invoice Number
 
Amount
1/15/08
 
13611210
 
$15,676.06
2/15/08
 
13697919
 
$15,676.06
3/15/08
 
13773609
 
$19,000.00
       
Total: $50,352.12



Contract No. 8545088003


Date
 
Invoice Number
 
Amount
12/30/07
 
N/A
 
$24.02
1/30/08
 
N/A
 
$1,183.08
2/29/08
 
N/A
 
$1,183.08
3/30/08
 
N/A
 
$1,183.08
       
Total: $3,573.26



Contract No. 8545092001


Date
 
Invoice Number
 
Amount
1/15/08
 
13611211
 
$2,688.80
2/15/08
 
13697920
 
$8,147.57
3/15/08
 
13773610
 
$8,147.57
       
Total: $18,983.94



Total (All Contracts): $72,909.32


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK;
EXECUTION PAGE FOLLOWS]
 
11

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, Assignor and Assignee have caused these presents to be
executed the day first above written.
 
ATTESTED:
ASSIGNOR:
         
THE SAGEMARK COMPANIES, LTD.
         
By:
                 
Title
         
ASSIGNEE:
         
ASCENT DIAGNOSTIC IMAGING OF
   
TAMARAC, LLC
         
By:  ASCENT, L.L.C., its Manager
               
By:
                 
Title
 

 
12

--------------------------------------------------------------------------------



FORM OF CONSENT


Company, in consideration of the foregoing, hereby consents to this Assignment
and Assumption Agreement and discharges Assignor from all duties and obligations
due, payable or performable under the Contracts, except such duties and
obligations that, pursuant to the terms of the Contracts, are intended to
survive expiration or termination of the Contracts.



 
General Electric Capital Corporation
                                 
(Type or Print Name)
         
Duly Authorized Signatory
   
Title
 

 
EXHIBIT A


Contract Number
 
Equipment
     
8545088-003
 
HOT LAB
8545088-002
 
DISCOVERY ST PET/CT SYSTEM
8545092-001
 
PROM NOTE LEASEHOLD IMPROVEMENTS



Copies of Contracts are attached.
 
13

--------------------------------------------------------------------------------


 
EXHIBIT B


BILL OF SALE
 
Premier PET Imaging of Tamarac, LLC, a Florida limited liability company AND The
Sagemark Companies Ltd. (collectively, the “Seller”), for and in consideration
of the sum of FIVE HUNDRED AND NO/100 DOLLARS ($500.00) and other good and
valuable considerations the receipt and sufficiency of which is hereby
acknowledged does hereby grant, convey, assign, transfer, sell and deliver to
Ascent Diagnostic Imaging of Tamarac, LLC, a Florida limited liability company
(“Buyer”), all of Seller’s right, title and interest in and to the assets
described on Exhibit A attached hereto (the “Assets”). Notwithstanding the
foregoing, Seller represents and warrants that, by delivery of this Bill of Sale
and any other title documents executed and delivered as of the date of this Bill
of Sale, Seller shall and hereby does convey good and marketable title to the
Assets.


For the avoidance of doubt, any item appearing on Exhibit A to this Bill of Sale
that has a line strikethrough shall not be deemed part of the Assets covered
hereby.


This Bill of Sale and the covenants and agreements herein contained shall inure
to the benefit of Buyer, its successors and assigns, and shall be binding upon
Seller, its successors and assigns.


IN WITNESS WHEREOF, the parties have caused this Bill of Sale to be executed on
this ___ day of April, 2008.



 
SELLER:
     
Premier PET Imaging of Tamarac, LLC
         
By:
     
Its:
         
The Sagemark Companies Ltd.
         
By:
     
Its:
   

 
[SIGNATURES CONTINUE ON NEXT PAGE]
 
14

--------------------------------------------------------------------------------





 
BUYER:
         
Ascent Diagnostic Imaging of Tamarac, LLC
         
By:
Ascent, L.L.C.
     
Member/Manager
             
By:
         
Robert O. Baratta, M.D.
       
Manager
             
and
           
By:
Advanced Molecular Imaging of Florida, LLC
     
Member/Manager
             
By:
         
Michael Fagien, M.D.
       
Manager

 
15

--------------------------------------------------------------------------------


 